By the Court:
The purpose of this action is to enjoin the commission of trespasses upon lands alleged to be the property of plaintiffs. The plaintiffs allege that the defendant had entered upon the lands, and ousted and removed plaintiffs therefrom, prior to the time when the alleged trespasses were committed and threatened.
An action at law cannot be maintained for trespasses committed on land when the plaintiff is totally disseised and the defendant is in the adverse possession thereof. (Raffelto v. Fiori, 50 Cal. 363.)
A fortiori, in such case a court of equity will not intervene to restrain the commission of threatened trespasses.
Judgment reversed and cause remanded.